MEMORANDUM **
Ignacio Lara Valencia appeals from the 168-month sentence imposed following his guilty-plea conviction for distributing over 50 grams of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Valencia contends that the district court clearly erred when it imposed a two-level enhancement, pursuant to U.S.S.G. § 2Dl.l(b)(l), for possessing a dangerous weapon, because the government failed to show Valencia had constructive possession over a weapon. Because there is a sufficient connection between Valencia and one of the weapons involved to support the inference that he exercised dominion and control over a weapon, we conclude that the district court did not clearly err. Cf. United States v. Kelso, 942 F.2d 680, 682 (9th Cir.1991).
Valencia also contends that his sentence is greater than necessary in light of the 18 U.S.C. § 3553(a) sentencing factors. Given the totality of the circumstances, we conclude that Valencia’s sentence is not unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.